Citation Nr: 0706736	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from  December 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.

A hearing was held in June 2004, by means of video 
conferencing equipment with the veteran in Pittsburgh, 
Pennsylvania, before the Board sitting in Washington, DC.  
38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the testimony 
is in the claims file.

The matter was previously before the Board in September 2004 
and November 2005.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that he has 
been diagnosed with PTSD as a result of traumatic incidents 
aboard the USS Constellation during his service in Vietnam.  
A preliminary review of the record discloses that additional 
development is necessary prior to appellate disposition.

In November 2005, the Board found that the claims file 
contained conflicting medical evidence with regard to whether 
the veteran met the criteria for a diagnosis of PTSD.  The 
Board noted VA examination reports dated in October 1999 and 
January 2004, indicated that although the veteran 
demonstrated some symptoms of PTSD, he did not have PTSD as 
defined by the relevant diagnostic criteria.  The Board 
further noted that VA outpatient treatment records and a 
psychosocial evaluation performed by the Vet Center in March 
2001 provided a diagnosis of PTSD; however, most of the 
diagnoses of PTSD were provided by social workers or nurse 
practitioners, or were carried forward from prior treatment 
notes, without any real confirmation that the diagnostic 
criteria were met.

Based upon the aforementioned, the Board ordered that: 

"The veteran should then be accorded a 
VA examination by a Board of two 
psychiatrists to determine whether the 
veteran suffers from PTSD as a result of 
verified in-service stressors.  The 
claims folder and copy of this remand 
must be made available to the examiners 
prior to the completion of the 
examination. The examination report 
should reflect that such a review was 
conducted. All tests and studies deemed 
necessary should be conducted.

(a) In requesting the examination, the RO 
should specifically advise the Board of 
psychiatrists of the verified in-service 
stressors.

(b) The psychiatrists are requested to 
review the claims file and examine the 
veteran.  The Board of psychiatrists 
should express an opinion as to whether 
the veteran currently suffers from PTSD.  
If the veteran is diagnosed with PTSD, an 
opinion is requested as to whether it is 
due to the verified in-service 
stressor(s) as determined by the RO."

In January 2006, the veteran was afforded a VA examination by 
a single Ph.D. and not a board of two psychiatrists.  The 
Board acknowledges that it appears the Erie VA Medical Center 
does not have psychiatrists on staff, only two Ph.D. 
personnel, both whom have examined the veteran, one in 
January 2004 and the other in January 2006.

However, as the veteran's representative argues in their 
September 2006 Statement in Lieu of VA Form 646, the Board 
errs as a matter of law when it fails to ensure compliance 
with its remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, a remand is mandated for the 
requested examination to be scheduled at the nearest VA 
Medical Center that is able to conduct an examination by a 
Board of two Psychiatrists, or by designated contracted 
psychiatrists.  

The veteran is reminded that 38 C.F.R. § 3.326(a) provides 
that individuals for whom an examination has been authorized 
and scheduled are required to report for such examination.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of an appellant's failure to attend scheduled medical 
examinations.  That regulation provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination 
scheduled in conjunction with an original claim for benefits, 
the claim shall be rated based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
        

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain treatment 
reports from the Erie, VA Medical Center 
dating since March 24, 2006.  

3.  The veteran should then be scheduled 
for a VA examination by a Board of two 
Psychiatrists at a VA medical facility 
nearest the veteran that can accomplish 
such an examination, or by designated 
contract providers, to determine whether 
the veteran suffers from PTSD as a result 
of verified in-service stressors.  The 
claims folder and copy of this remand 
must be made available to the examiners 
prior to the completion of the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All tests and studies deemed 
necessary should be conducted.

(a) In requesting the examination, the RO 
should specifically advise the Board of 
psychiatrists of the verified in-service 
stressors.

(b) The psychiatrists are requested to 
review the claims file and examine the 
veteran.  The Board of Psychiatrists 
should express an opinion as to whether 
the veteran currently suffers from PTSD.  
If the veteran is diagnosed with PTSD, an 
opinion is requested as to whether it is 
due to the verified in-service 
stressor(s) as determined by the RO.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
If it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


